DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s Species Election filed on 10/04/2022 electing Species E (Fig. 13) encompassing Claims 1 - 9, 12, 18, and 20.  Claims 1 – 6, 8, 12 - 16, 18, and 20 are examined.


Election/Restrictions
Applicant's election with traverse of Species E (Fig. 13) in the reply filed on 10/04/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden and there is no examination burden.  This is not found persuasive because the mutually exclusive characteristics of Species A – F would require different text searches and different search strategies.  Therefore, there is a search burden.  Similarly, the mutually exclusive characteristics of Species A – F would require the application of different prior art references in the rejections.  Therefore, there is an examination burden.  For example, Species C (Fig. 11) would require search strategies or queries for a U-shaped channel with parallel straight channels that would not be required for the other Species A, B, D, E, or F; therefore, there is a search burden.  A prior art reference that teaches a U-shaped channel with parallel straight channels would be required to reject the Species C (Fig. 11) embodiment, but would not be applicable to the Species F (Fig. 14 – spiral channel) embodiment or the other Species A, B, D, and E; therefore, there is an examination burden.  Similarly, Species F (Fig. 14 – spiral channel) would require search strategies or queries for a spiral shaped channel that would not be required for the other Species A, B, C, D, or E; therefore, there is a search burden.  A prior art reference that teaches a spiral channel would be required to reject the Species F (Fig. 14) embodiment, but would not be applicable to the Species C (Fig. 11 – U-shaped channel) embodiment or the other Species A, B, C, D, or E; therefore, there is an examination burden.  The other Species would have their own different text searches and different prior art references.  Consequently, there is a search and examination burden.  Since Applicant has failed to cite a prior art reference that teaches all of the disclosed species, Applicant’s arguments that there is no search and examination burden are mere attorney arguments.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 9, 10, 11, 17, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species A – D and F, there being no allowable generic or linking claim.  Claims 7 and 17 recite “wherein the first chamber segment is parallel to the second chamber segment” which reads on the non-elected Species C (Fig. 11) embodiment where the linear detonation segments (454, 462) are illustrated as being parallel to each other.  In the elected Species E (Fig. 13) embodiment, the first chamber segment (L1, 554a) is at an angle, i.e., not parallel, to the second chamber segment (L2, 554b).  Furthermore, Claims 7 and 17 are mutually exclusive to Claims 8 and 18 recitation of “wherein the second chamber segment is angled relative to the first chamber segment”.  As discussed in the Drawing Objection below, none of the original figures show the limitations of Claim 9 in combination with the limitations of Claim 1.  The elected Species E (Fig. 13) embodiment, shows a single detonation chamber that has seven straight segments and six curved segments.  The limitations of Claim 9 do not read on elected Species E (Fig. 13) which does not show a second detonation chamber or the other limitations of Claim 9.  Specifically, does not show “the second detonation chamber is configured such that the detonation propagates from the first detonation chamber to the second detonation chamber” along with the other limitations of Claim 9.  Applicant timely traversed the restriction (election) requirement in the reply filed on 10/04/2022.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “The detonation chamber of claim 1, further comprising: a second detonation chamber that is linear, curved, or includes a plurality of detonation chamber segments that are linear and/or curved, wherein the first detonation chamber is supplied with a first fuel-oxidizer mixture, and the second detonation chamber is supplied with a second fuel-oxidizer mixture that is different from the first fuel-oxidizer mixture, and wherein the second detonation chamber is configured such that the detonation propagates from the first detonation chamber to the second detonation chamber” must be shown or the feature(s) canceled from Claim 9.  Original Figs. 1 – 5, 10, 11, 13, 14 all show a single detonation chamber.  Original Fig. 12 shows five separated linear detonation chambers (504a, 504b, 504c, 504d, 504e) having isolated end walls that were not configured such that the detonation propagates from the first detonation chamber to the second detonation chamber.  Fig. 6 appears to show the exterior surface of detonation engine (200) which blocks the internal structure(s) from being seen.  Therefore, the detonation chamber shape, number(s), and configuration are all hidden from view by the exterior surface of detonation engine (200).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para. [0016] disclosure of “Fig. 8 is a rear view of the aircraft of Fig. 6 illustrating” is believed to be in error for --Fig. 8 is a rear view of the aircraft of Fig. [[6]] 7 illustrating-- because Fig. 7 illustrated the aircraft, not Fig. 6.
Para. [0017] disclosure of “Fig. 9 is a side view of the aircraft of Fig. 6 illustrating” is believed to be in error for --Fig. 9 is a side view of the aircraft of Fig. [[6]] 7 illustrating-- because Fig. 7 illustrated the aircraft, not Fig. 6.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6, 8, 12 - 16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, ll. 5 – 6 recites “the first detonation chamber is linear, curved, or includes a plurality of detonation chamber segments that are linear and/or curved” which is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention because by definition a chamber or chamber segment cannot be both linear and curved.  Linear, i.e., extending along a straight line, and curved, i.e., not extending along a straight line, are mutually exclusive shapes.  Therefore, the first detonation chamber cannot be both linear and curved.  Similarly, a detonation chamber segment cannot be both linear and curved.  Claims 2 – 6 and 8 depend from Claim 1 and are rejected for the same reasons.
Claim 12, ll. 7 – 8 recites “the first detonation chamber is linear, curved, or includes a plurality of detonation chamber segments that are linear and/or curved” which is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention because by definition a chamber or chamber segment cannot be both linear and curved.  Linear, i.e., extending along a straight line, and curved, i.e., not extending along a straight line, are mutually exclusive shapes.  Therefore, the first detonation chamber cannot be both linear and curved.  Similarly, a detonation chamber segment cannot be both linear and curved.  Claims 13 – 16, 18, and 20 depend from Claim 12 and are rejected for the same reasons.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 12 – 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falempin (9,599,065).
Regarding Claims 1 and 12, Falempin discloses, in Figs. 1 - 9, all the claimed limitations including (Claim 1) a detonation engine (Abstract) comprising: (Claim 12) a vehicle (49 – Fig. 9, Col. 7, ll. 35 - 50) comprising: at least one detonation engine (1) arranged on a surface (wings Col. 3, ll. 60 – 67 and Col. 7, ll. 35 - 50) of the vehicle, each detonation engine (1) of the at least one detonation engine comprising  (Claims 1 and 12) at least one chamber wall (at least five chamber walls 10, 12, 13, 15, 16 were shown in Figs. 1 - 7); and a first detonation chamber (3) defined by the at least one chamber wall (interior volume bounded by said at least five chamber walls shown in Figs. 1 - 7), the first detonation chamber having a first end (15) and a second end (16), wherein the first detonation chamber is linear (Fig. 2), curved (Figs. 6 or 7), or includes a plurality of detonation chamber segments that are linear (Figs. 3 - 5) and/or curved (Figs. 5 - 7), and wherein the detonation engine is configured such that detonation repeatedly propagates from the first end (15) of the first detonation chamber to the second end (16) of the first detonation chamber.  Falempin discloses, in the Abstract and Col. 2, ll. 40 – 67, a continuous detonation engine where the detonation (22) repeatedly propagated from the first end (15) of the first detonation chamber to the second end (16) of the first detonation chamber.
Re Claims 2 and 13, Falempin discloses the invention as claimed and as discussed above, including wherein the at least one chamber wall comprises a first chamber wall (12) and a second chamber wall (13), the first (12) and second (13 chamber walls extending substantially parallel (Figs. 2 – 5 and Col. 6, ll. 1 - 5) to one another and defining the first detonation chamber (3) therebetween.
Re Claims 3 and 14, Falempin discloses the invention as claimed and as discussed above, including further comprising: a fuel injector (injection base 10 structure fluidly connected to the fuel storage tank 6 or 7 – Fig. 1, Fig. 4 shows individual fuel and oxidizer injection points 31 spaced along the length of the detonation chamber) defining an injector side (10) of the first detonation chamber (3) and [The following was the designed and intended purpose of the fuel injector(s).] configured to inject fuel into the first detonation chamber; and an oxidizer manifold (injection base 10 structure fluidly connected to the oxidizer storage tank 6 or 7 – Fig. 1, Fig. 4 shows individual fuel and oxidizer injection points 31 spaced along the length of the detonation chamber) [The following was the designed and intended purpose of the oxidizer manifold/injector(s).] configured to inject an oxidizer into the first detonation chamber.
Re Claim 4, Falempin discloses the invention as claimed and as discussed above, including wherein the first detonation chamber (3) has an exhaust side (14 - open) that is open to the ambient environment (atmospheric air when the detonation engine provided propulsive thrust to an aircraft 49 – Fig. 9), connected to a work extraction device (turbine of gas turbine 47 – Fig. 8), or connected to a flow expansion system.
Re Claim 5, Falempin discloses the invention as claimed and as discussed above, including further comprising a first end wall (15) closing the first end (15) of the first detonation chamber (3).
Re Claim 20, Falempin discloses the invention as claimed and as discussed above, including wherein the at least one detonation engine is arranged on at least one of a horizontal stabilizer, a vertical stabilizer, a wing (Col. 3, ll. 60 – 67 and Col. 7, ll. 35 - 50), and a fuselage of the vehicle.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 8, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falempin (9,599,065) or, in the alternative, under 35 U.S.C. 103 as obvious over Falempin (9,599,065).
Re Claims 6 and 16, Falempin discloses the invention as claimed and as discussed above, including, in Fig. 4 marked-up below, further comprising: the first detonation chamber (3) comprises a first chamber segment (labeled) defined by the first (labeled) and second (labeled) chamber walls, a second chamber segment (labeled) defined by a third chamber wall (labeled), and a curved transition region (labeled) connecting the first and second chamber segments (labeled), and the detonation engine is configured such that the detonation propagates (shown by arrow F) from the first chamber segment (labeled) to the second chamber segment (labeled) via the curved transition region (labeled).

    PNG
    media_image1.png
    497
    797
    media_image1.png
    Greyscale

Alternatively, if one of ordinary skill in the art would not have realized that Fig. 4 illustrates a curved transition region, then Falempin further teaches, in Fig. 5, a curved transition region (33) connecting a first chamber segment (34) and second chamber segment (35).  Falempin further teaches, in Figs. 6 and 7, a curved transition region (27, where arrow F curves to flow from a first chamber segment to a second chamber segment) connecting a first chamber segment (36) and second chamber segment (39 – Fig. 6 or 40 – Fig. 7).
it would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Falempin with the curved transition region further taught by Falempin because all the claimed elements, i.e., at least one detonation engine arranged on a surface of a vehicle, said detonation engine having a first detonation chamber comprising a first chamber segment and a second chamber segment, a curved transition region connecting the first and second chamber segments, and said detonation engine being configured so the detonation propagates from the first chamber segment to the second chamber segment, were known in the art, and one skilled in the art could have substituted the curved transition region, of Figs. 5 – 7, for the transition region between the first chamber segment and second chamber segment of Fig. 4, with no change in their respective functions, to yield predictable results, i.e., the curved transition region would have facilitated turning the detonation wave from the straight path through the first chamber segment into the straight path of the second chamber segment while avoiding an abrupt change of direction that could result in shockwave(s) being reflected back into the first chamber segment that would interfere with the next detonation wave traveling through the first chamber segment and into the second chamber segment. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  
Re Claims 8 and 18, Falempin discloses, or alternatively teaches, the invention as claimed and as discussed above, including, in Fig. 4 marked-up above, wherein the second chamber segment (labeled) is angled relative to the first chamber segment (labeled).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Falempin (9,599,065) as applied to Claim 14 above, and further in view of Nicholls, J. A. and Cullen, R. E., “The Feasibility of a Rotating Detonation Wave Rocket Motor,” Final Report RPL-TDR-64-113, University of Michigan, April 1964, hereinafter “Nicholls”.
Re Claim 15, Falempin teaches the invention as claimed and as discussed above, including an exhaust side (14) of the first detonation chamber (3).  Falempin, as discussed above, is silent on each detonation engine further comprising: at least one nozzle fluidly connected to said exhaust side of the first detonation chamber.
Nicholls teaches, in Fig. 41 on Pg. 255 and in Fig. 50 on Pg. 264, a detonation engine having a nozzle (labeled ‘nozzle plate’ in Fig. 41 and labeled ‘nozzle’ in Fig. 50) fluidly connected to an exhaust side (Fig. 41 – ‘combustion chamber plate’ end adjacent to the ‘nozzle plate’) of the detonation chamber (Fig. 41 – white space in the ‘combustion chamber plate’ where the fuel and oxidizer where injected by the injector plate).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Falempin, with the nozzle fluidly connected to a detonation chamber exhaust side, taught by Nicholls, because all the claimed elements, i.e., at least one detonation engine arranged on a surface of a vehicle and a nozzle fluidly connected to a detonation chamber exhaust side of a detonation engine, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., fasten the nozzle to the exhaust side of the detonation chamber to facilitate directing and speeding up the exhaust gases flowing out of the detonation chamber. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741